     HAYES PAWLENKO LLP
1
     MATTHEW B. HAYES (SBN 220639)
2    mhayes@helpcounsel.com
     KYE D. PAWLENKO (SBN 221475)
3    kpawlenko@helpcounsel.com
     595 E. COLORADO BLVD., SUITE 303
4
     PASADENA, CA 91101
5    (626) 808-4357; FAX (626) 921-4932

6    Attorneys for Plaintiff:
     Bryon Dittman
7

8                               UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10
      BRYON DITTMAN, an individual on behalf )          Case No. 2:17-cv-01851-MCE-CKD
      of himself and others similarly situated, )
11                                                      COLLECTIVE AND CLASS ACTION
                                                )
                                                )
12
                                   Plaintiffs,  )
      v.                                        )       ORDER APPROVING FINAL
13                                                      PROPOSED NOTICES AS MODIFIED
                                                )
      MEDICAL SOLUTIONS, L.L.C.; and DOES )             PER THE COURT’S OCTOBER 23, 2018
14                                                      ORDER
      1 to 10 inclusive,                        )
                                                )
15
                                   Defendants.  )
      ____________________________________ )
16

17

18

19

20

21

22

23

24

25

26

27

28


                         ORDER APPROVING FINAL PROPOSED NOTICES
                                                    0
1           On October 23, 2018, the Court Ordered that the Proposed Notices lodged as Exhibits A
2    and B (ECF Nos. 22-1 and 22-2) to Plaintiff’s motion for Rule 23 class certification and FLSA
3    conditional certification be modified to include the following section:
4           WILL I OWE TAXES IF PLAINTIFF PREVAILS?
5           Possibly. You may wish to consult a tax professional about any potential tax
            implications raised by this lawsuit. A tax professional can also assess your potential
6
            economic benefit or loss that might result if you choose to participate in this lawsuit.
7
            If there is a decision that the per diem allowances in question are “wages” instead
8           of “reimbursements,” as Plaintiff asserts in this Lawsuit, there is a possibility that
            the Internal Revenue Service (“IRS”) will no longer permit Medical Solutions to
9           treat the per diems as a tax-free benefit. This is because the per diem allowances
10
            will no longer meet “accountable plan” rules under the Internal Revenue Code (See
            26 C.F.R. § 1.362-2, 26 U.S.C. § 162). In this situation, all future per diem
11          allowances provided by Medical Solutions will become taxable wages, subject to
            withholding and employment taxes. Under these circumstances, the IRS might also
12          take the position that all class members are personally liable for all federal and
13
            income taxes that were not withheld on any past per diem amounts received. As a
            result, you may owe the IRS retroactive taxes on any per diem amounts you have
14          previously received from Medical Solutions if you choose to participate in the
            Lawsuit.
15
     See ECF No. 39.
16
            In accordance with the Court’s Order, on October 26, 2018, Plaintiff lodged Final Proposed
17
     Notices (ECF Nos. 40-1 and 40-2) that have been modified to include the above section.
18
     Accordingly, the Court hereby Orders as follows:
19
                1. The Final Proposed Notice lodged as ECF No. 40-1 with respect to California
20
                    employees is APPROVED and shall be disseminated via both regular and electronic
21
                    mail;
22
                2. The Final Proposed Notice lodged as ECF No. 40-2 with respect to non-California
23
                    employees is APPROVED and shall be disseminated via both regular and electronic
24
                    mail;
25
                3. The deadline to opt-out of the certified class and/or opt-in to the collective shall be
26

27
                    95 days from mailing the notices; and

28
                4. Within 21 days of this Order, Defendant shall produce to CPT Group, Inc. the


                        ORDER APPROVING FINAL PROPOSED NOTICES
                                                       1
1                contact information – including the names, last known addresses, and e-mail
2                addresses – for all members of the certified class and collective.
3
           IT IS SO ORDERED.
4
     Dated: November 6, 2018
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                     ORDER APPROVING FINAL PROPOSED NOTICES
                                                   2
